Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2020 has been entered.
 Election/Restrictions
Claims 1-2, 4-6, 8, 10, 13-18, 47-50, 54, 65-66 and 68 are allowable. The restriction requirement of the species election, as set forth in the Office action mailed on 02/24/2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the species of drug depots is withdrawn.  Claim 7, directed to the drug depot attached to the top side is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Astin on 03/12/2021.

The application has been amended as follows: 
	Claim 1. An implantable device, comprising: 
a sheet graft material having a top side and a bottom side; 
a plurality of drug depots attached to the sheet graft material; 
wherein the sheet graft material has a porous matrix formed by a network of fibers, the porous matrix having pores formed between the fibers of the network; 
wherein the drug depots each comprise solid deposits including a polymeric carrier and 
wherein the sheet graft material has a thickness extending between the top surface and the bottom surface; 
wherein the first portions of the drug depots extend only partially through the thickness of the sheet graft material; 
wherein each said drug depot covers a corresponding depot-bearing portion of the sheet graft material; 
wherein each said depot-bearing portion of the sheet graft material is thinner than depot- free portions of the sheet graft material occurring between the depot-bearing portions; 
wherein each said depot-bearing portion of the sheet graft material is denser than the depot-free portions of the sheet graft material occurring between the depot-bearing portions;
wherein the drug depots include 5 or more drug depots each having a top surface with a surface area of about 50 mm2 to about 500 mm2; 
wherein the first portions of the drug depots and the fibers form a hybrid matrix region including fibers entrained within the matrix of the first portions of the drug depots.
Claim 6. The implantable device of claim 1, wherein the depots are capable of eluting the drug over a period of time greater than about 72 hours when the device is immersed in 66.7 mM phosphate buffered saline at 37°C.
Claim 47. An implantable device, comprising: 

a plurality of drug depots including a polymeric carrier and a drug, the drug depots including a first portion infiltrating pores of the porous matrix and a second portion external of the porous matrix, wherein the first portion extends only partially through a thickness of the porous matrix, and wherein the first portion and fibers of the network of fibers form a hybrid matrix region including fibers entrained within material of the first portion;
wherein the drug depots include 5 or more drug depots each having a top surface with a surface area of at least 50 mm2; and 
wherein the depots are capable of eluting the drug over a period of time greater than about 72 hours when the device is immersed in 66.7 mM phosphate buffered saline at 370C. 
Claim 67. (canceled).
Claim 68. The implantable device of claim 65 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The ‘298 publication teaches a collagen construct comprising a sheet like layer (abstract).  The ‘947 publication teaches implantable devices which comprise reservoirs for at least one therapeutic agent which include openings in the device such as holes (abstract, [0074]) wherein materials may be collagen [0070].  The ‘338 patent teaches implantable devices wherein the therapeutic agent may be a solid solution loaded into holes of a device wherein the filling may extend outside of the opening demonstrated by 
The prior art does not teach or make obvious the claimed combination of an implantable device comprising a sheet graft material formed by a network of fibers wherein the drug depots contain solid deposits of a polymeric carrier and at least one drug which form a hybrid matrix region of fibers entrained in the drug depot, wherein the drug depots include a first portion infiltrating pores of the porous matrix and a second portion external to the porous matrix and wherein the drug depots include 5 or more drug depots each having a top surface with a surface area of about 50 mm2 to about 500 mm2.  While each element of the instant claims may be found in the prior art, the fibrous sheet graft material, drug depots with an internal and external portion and pores in the claimed size range, there is no motivation to combine each element in the prior art to arrive at the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2, 4-8, 10, 13-18, 47-50, 54, 65-66 and 68 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613